ERICH, J.
This action originated in tbe city court of Salt Lake City. Tbe plaintiff sued to recover upon an alleged parol contract for personal services performed by her for tbe defendants. *15The amount involved was two hundred dollars. Plaintiff obtained a judgment in said court for the full amount against the defendant Keogh, from which he appealed to the district court of Salt Lake county. When the ease came on for trial in that court the plaintiff was nonsuited, and judgment dismissing the action, and for cofsts, was duly entered against her, from which she appeals to this court.
We are met at the threshold with the question whether this court has jurisdiction of the appeal in this case. In view that the question was not raised or presented by either party, this court must do so on its own motion. We have no right to proceed to a decision of the merits of any case where the law forbids us the right to do so, whether the parties desire it or not. Any judgment we may render in a case respecting the merits, where we had no jurisdiction, would always, and everywhere be a nullity, giving neither a right to anything, nor a protection to .any one. The question therefore is, has this court jurisdiction of this appeal ? We think not. This question was before this court in the case of Garcia v. Free, 88 Pac. 30, just decided, in which case we held that this court, in view of the provision contained in chapter 52, p. 48, Laws 1903, had no jurisdiction in cases appealed from judgments in the city court to the district court, unless the judgment in the district court exceeded the sum of one hundred dollars exclusive of costs. The judgment of the district court in this case was one of dismissal of plaintiff’s action merely, and for costs. There is, therefore, no judgment such as permits an appeal to this court. This was the very question presented and decided in the ease of Garcia v. Free, supra. That case received thorough and careful consideration, and governs the decision in this case. For the reasons fully stated in the Gcurcia Oase, the appeal in this case must be, and accordingly is, dismissed at costs of the t appellant.
McOARTY, C. J., and STKAUP, J., concur.